Case 1:19-cv-00132-NYW Document 1 Filed 01/15/19 USDC Colorado Page 1 of 17




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF COLORADO

Civil Action No. 2019-cv-00132

WILDEARTH GUARDIANS

        Plaintiff,

        v.

OFFICE OF SURFACE MINING
RECLAMATION AND ENFORCEMENT; a federal agency within the U.S. DEPARTMENT
OF THE INTERIOR;

U.S. DEPARTMENT OF THE INTERIOR, a federal agency;

        Defendants.


             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF


                                    I.      INTRODUCTION

   1.    Defendants are agencies of the United States Department of the Interior (“DOI”),

including the Office of the Secretary (“Office of the Secretary”) and Office of Surface Mining

Reclamation and Enforcement (“OSMRE”), that have wrongfully withheld records responsive to

a request made by Plaintiff WildEarth Guardians (“Guardians”) pursuant to the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552, et seq.

   2.    Congress determined that FOIA litigation is subject to expedited consideration. Unlike

other civil litigation involving a federal agency, a responsive pleading is required within thirty

days of service. 5 U.S.C. § 552 (a)(4)(C) (“ Notwithstanding any other provision of law, the

defendant shall serve an answer or otherwise plead to any complaint made under this subsection

within thirty days after service upon the defendant of the pleading in which such complaint is
Case 1:19-cv-00132-NYW Document 1 Filed 01/15/19 USDC Colorado Page 2 of 17




made, unless the court otherwise directs for good cause shown.”). OSMRE and the Department

of Justice both have discretionary funding sufficient to participate in this litigation and comply

with FOIA mandates, notwithstanding the partial federal government shutdown that began on

December 22, 2018. Failure of the Congress and the Executive to appropriate necessary funds

does not relieve federal agencies of the statutory duties imposed by FOIA or the duty to comply

with judicial orders.

   3.    On November 30, 2017, Guardians filed a written FOIA request. ECF No. 1 (“FOIA

Request”). The FOIA Request sought prompt access to agency records involving Guardians’

rulemaking petition, which OSMRE approved in 2015. See 80 Fed. Reg. 9256 (Feb. 20, 2015).

The rulemaking sought to require surface coal mining operators to prevent injury to people and

damage to property from toxic gases generated by blasting at coal mines, including nitrogen

oxide (NOx) and carbon monoxide (CO), and would define “blast area” in their regulations to

ensure areas affected by blasting are properly secured and that the public is adequately protected.

The FOIA Request also involves OSMRE’s subsequent withdrawal of the rulemaking decision

on March 27, 2017. ECF No. 1 at 7.

   4.    Until prompted by Guardians’ January 3, 2018, email, OSMRE failed to acknowledge

the FOIA Request, failed to assign a tracking number to the FOIA Request, and failed to provide

an estimated date of completion for the FOIA Request.

   5.    On January 5, 2018, OSMRE sent Guardians an email confirming that OSMRE

received the FOIA Request on November 30, 2017. The email revealed the control number for

the FOIA Request as OSM-2108-00038. OSMRE’s email ignored Guardians’ request to provide

an estimated completion date. OSMRE’s email failed to provide a determination on Guardians’

request for a fee waiver. OSMRE’s email did not contain a determination on the FOIA Request.
Case 1:19-cv-00132-NYW Document 1 Filed 01/15/19 USDC Colorado Page 3 of 17




   6.    On September 7, 2018, having heard nothing from OSMRE, Guardians sent another

email regarding the FOIA Request.

   7.    On September 20, 2018, OSMRE confirmed a search had been conducted that identified

agency records that are responsive to Guardians’ FOIA Request. OSMRE confirmed a final

determination had not been made and estimated OSMRE would reach a final determination on

the request by September 30, 2018.

   8.    OSMRE has not produced any responsive records. OSMRE has not made a final

determination.

   9.    Contrary to FOIA’s mandate to make responsive records promptly available (5 U.S.C.

§552 (a)(6)), OSMRE failed to make determinations on Guardians’ FOIA Request within the

statutory time limit. OSMRE has failed to provide prompt access to any of the agency records

described by Guardians’ FOIA Request.

   10. By violating FOIA, Defendants have violated Guardians’ right to promptly access

agency records not subject to a recognized FOIA Exemption upon filing a written request, a

statutory right that each FOIA requester enjoys regardless of the requester’s purpose. 5 U.S.C. §

552.

   11. The withholding of agency records not subject to one of FOIA’s nine recognized

Exemptions (5 U.S.C. § 552 (b)) denies Guardians’ FOIA right to promptly access information

necessary to carry out its organizational mission. Guardians’ organizational mission includes

participation in rulemakings involving the statutorily established public land management and

environmental decisionmaking processes carried out, overseen, and authorized by OSMRE, DOI,

and the Office of the Secretary.
Case 1:19-cv-00132-NYW Document 1 Filed 01/15/19 USDC Colorado Page 4 of 17




   12. Guardians requests an order finding that OSMRE has violated FOIA, directing OSMRE

to make a prompt determination on Guardians’ FOIA Request supported by agency declarations

documenting each search and each assertion of a FOIA Exemption, and compelling OSMRE to

promptly provide Guardians with the responsive records by a date certain.

                                II. JURISDICTION AND VENUE

   13. This Court has jurisdiction over this action pursuant to FOIA, 5 U.S.C. § 552(a)(4)(B).

This Court also has jurisdiction pursuant to 28 U.S.C. § 1331 (federal question) and 28 U.S.C. §

1361 (action to compel an officer of the United States to perform his duty).

   14. OSMRE’s failure to make a lawful determination on Guardians’ FOIA Request within

twenty working days of its November 30, 2017, receipt by OSMRE is construed as a denial of

the FOIA Request and waives further exhaustion of administrative appeals requirements that can

otherwise apply in FOIA cases. 5 U.S.C. § 552(a)(6)(A)(i); 5 U.S.C. § 552(a)(6)(C)(i).

   15. Constructive exhaustion of administrative remedies vests this District Court with

jurisdiction to resolve all issues regarding Guardians’ FOIA Request. 5 U.S.C. § 552(a)(6)(C)(i)

(“Any person making a request to any agency for records under paragraph (1), (2), or (3) of this

subsection shall be deemed to have exhausted his administrative remedies with respect to such

request if the agency fails to comply with the applicable time limit provisions of this

paragraph.”).

   16. Venue in this Court is proper. 5 U.S.C. § 552(a)(4)(B). Guardians is a non-profit

corporation with offices in Denver, Colorado. Guardians’ staff in its Colorado office filed the

FOIA Request at issue. The records requested by this FOIA Request involve ongoing OSMRE

regulatory authority over coal mining operations in Colorado, and throughout the nation.
Case 1:19-cv-00132-NYW Document 1 Filed 01/15/19 USDC Colorado Page 5 of 17




https://www.osmre.gov/. Guardians’ Denver Office plays the lead role in regional efforts to

address the hazards posed by coal mining in the Western United States.

    17. Venue is also appropriate under 28 U.S.C. § 1391 because Defendants are agencies of

the United States with their Western Region Offices located in Denver, Colorado

(https://www.wrcc.osmre.gov/) and a substantial part of the events or omissions giving rise to

these claims occurred in this judicial district.

    18. This Court “has jurisdiction to enjoin the agency from withholding agency records and

to order the production of any agency records improperly withheld from the complainant.” 5

U.S.C. § 552(a)(4)(B). The District Court “shall determine the matter de novo.” 5 U.S.C. §

552(a)(4)(B).

    19. This Court has statutory authority to grant declaratory relief pursuant to the Declaratory

Judgment Act, 28 U.S.C. § 2201. This Court has statutory authority to grant injunctive relief

pursuant to 28 U.S.C. § 2202 and 5 U.S.C. § 552(a)(4)(B). The Court retains its full equitable

powers to fashion and impose effective remedies for agency FOIA violations.

    20. This Court has statutory authority to award costs and attorney fees pursuant to 5 U.S.C.

§ 552(a)(4)(E).

    21. In addition to de novo review and authority to compel agency FOIA compliance, this

Court has statutory authority to refer this matter to the Special Counsel to investigate and make

binding recommendations to remedy the potentially arbitrary and capricious circumstances

surrounding the agency’s withholding of records. 5 U.S.C. § 552(a)(4)(F).

    22. “In the event of noncompliance with the order of the court, the district court may punish

for contempt the responsible employee, and in the case of a uniformed service, the responsible

member.” 5 U.S.C. § 552(a)(4)(G).
Case 1:19-cv-00132-NYW Document 1 Filed 01/15/19 USDC Colorado Page 6 of 17




   23. The FOIA claims made in this Complaint are ripe for judicial review and the harm

Defendants have caused to Guardians can be remedied by an order of this Court.

                                            III. PARTIES

   24. Plaintiff WildEarth Guardians (“Guardians”) is a non-profit conservation organization

dedicated to protecting and restoring the wildlife, wild places, wild rivers, and health of the

American West. Guardians has offices in Colorado, Montana, New Mexico, Arizona,

Washington, and Oregon.

   25. Any person who files a FOIA request is deemed to have standing to invoke the

jurisdiction of the Federal Courts to carry out the judicial review provisions of FOIA. Guardians

filed the FOIA Request at issue, and has standing to bring this FOIA suit.

   26. Guardians brings this action on its own behalf and on behalf of its adversely affected

members. With more than 223,000 members and supporters, Guardians works to sustain a

transition from fossil fuels to clean energy in order to safeguard the West. Specifically, the

records sought in this action are requested in support of OSMRE’s approval of Guardians’

rulemaking petition. 80 Fed. Reg. 9256 (Feb. 20, 2015). As the petition stated, blasting at coal

mines leads to the production of dangerous levels of nitrogen dioxide emissions, which are seen

as orange to red clouds. These clouds of toxic gas represent significant threats to public health

and welfare and must be curtailed to prevent injuries to persons as required by the Surface

Mining Control Reclamation Act. OSMRE determined that WildEarth Guardians’ petition set

forth facts, technical justification, and law establishing a reasonable basis for OSMRE to amend

its regulations addressing these nitrogen dioxide emissions. Without explanation, OSMRE

abandoned the rulemaking in 2017.
Case 1:19-cv-00132-NYW Document 1 Filed 01/15/19 USDC Colorado Page 7 of 17




   27. Guardians works in furtherance of its goals in part by acquiring information regarding

federal programs and activities through FOIA. Guardians then compiles and analyzes that

information and, subsequently, disseminates that information to its membership, the general

public, and public officials through various sources including publications, reports, its website

and newsletter, general news media coverage, and public presentations. Guardians’ successful

efforts at educating the public on issues concerning federal government programs and activities

that affect the environment contribute significantly to the public’s understanding of

governmental operations and activities. Guardians also uses the information that it acquires

through FOIA to participate in federal decision-making processes, to file administrative appeals

and civil actions, and generally to ensure that federal agencies comply with federal

environmental laws.

   28. Guardians regularly uses FOIA as an important avenue for gaining information about

agency activities. Guardians is harmed when it is denied timely access to documents to which it

is entitled. Guardians intends to continue its use of FOIA to access agency records in the

possession of Defendants. Specifically, Guardians has concrete plans to submit FOIA requests

to OSMRE as Guardians’ advocacy and rulemaking efforts continue, and to follow up on the

information learned while reviewing agency records responsive to the present FOIA Request.

   29. One of the purposes of FOIA is to promote the active oversight role of public advocacy

groups incorporated in many federal laws applicable to federal agencies, including the

Administrative Procedure Act. See, e.g., 5 U.S.C. § 551, et seq. Guardians uses FOIA to

publicize activities of federal agencies and to mobilize the public to participate in the

management of public land and other public resources. Guardians intends to continue using

FOIA requests to fulfill its oversight and advocacy role through scrutinizing agency records, a
Case 1:19-cv-00132-NYW Document 1 Filed 01/15/19 USDC Colorado Page 8 of 17




practice Congress intended to promote through the adoption of FOIA. OSMRE’s unexplained

cessation of the aforementioned rulemaking involves environmental harms that can be remedied

by ensuring Guardians has prompt access to public records going forward. The unregulated

exposure to low levels of NOx gases may cause irritation of eyes, nose, throat, and lungs.

Exposure to high levels of NOx gases may cause rapid burning, spasms, swelling of the throat,

and upper respiratory tract issues, potentially resulting in death.

   30. Guardians, its staff, or one or more of its members have and will suffer direct injury by

the Defendants’ failure to comply with the statutory requirements of FOIA, and a favorable

outcome of this litigation will redress that injury. Defendants’ refusals to provide timely FOIA

access to agency records prevent Guardians’ informed involvement in Defendants’ time-limited

opportunities to participate in administrative processes. Harm to the environment flows from

Defendants’ FOIA violations, which conceal the facts and circumstances of OSMRE’s decision

to curtail rulemaking addressing NOx gases. Guardians brings this action on behalf of itself, its

staff, and its members.

   31. Defendant UNITED STATES DEPARTMENT OF THE INTERIOR, OFFICE OF

SURFACE MANAGEMENT (“OSMRE”) is an agency as defined by 5 U.S.C. § 552(f)(1).

FOIA charges OSMRE with the duty to provide public access to agency records in its possession

or control. OSMRE possesses records responsive to Guardians’ FOIA Request. OSMRE is

denying Guardians access to its records in contravention of federal law.

   32. Defendant UNITED STATES DEPARTMENT OF THE INTERIOR, OFFICE OF THE

SECRETARY (“Office of the Secretary”) is an agency as defined by 5 U.S.C. § 552(f)(1). FOIA

charges the Office of the Secretary with the duty to provide public access to agency records in its

possession or control. The Office of the Secretary possesses records requested by Guardians. The
Case 1:19-cv-00132-NYW Document 1 Filed 01/15/19 USDC Colorado Page 9 of 17




Office of the Secretary is denying Guardians access to its records in contravention of federal law.

The Office of the Secretary oversees the Office of the Solicitor, which provides inside counsel

services to OSMRE and other DOI bureaus and departments.

   33. The UNITED STATES DEPARTMENT OF INTERIOR, OFFICE OF THE

SOLICITOR (“Office of the Solicitor”) is a federal agency as defined by 5 U.S.C. § 552(f)(1).

The Office of the Solicitor must be consulted before the Office of the Secretary or OSMRE may

deny a FOIA request by withholding records responsive to a FOIA request. 43 C.F.R. §§ 2.23(c),

2.24(b)(5). When Defendants carry out FOIA duties involving FOIA Exemptions (5 U.S.C. §

552(b)), the Office of the Solicitor acts as a DOI FOIA Officer and acts outside the capacity of

an attorney providing legal advice to a client in preparation for litigation. The Office of the

Solicitor is not named as Defendant, at this time. On information and belief, the Office of the

Solicitor possesses agency records responsive to Guardians’ FOIA Request.

   34. Among other things, Defendants failed to lawfully make a determination on Guardians’

FOIA Request within the statutory twenty working day limit. As of the date of this filing, a

determination has not been made on the FOIA Request. As of the date of this filing, each

Defendant possesses, controls, and unlawfully withholds agency records responsive to

Guardians’ FOIA Request that are not subject to a FOIA Exemption.

                 IV. STATEMENT OF FACTS AND SUMMARY OF LAW

   35. On November 30, 2017, Guardians submitted a written FOIA Request to OSMRE. ECF

No. 1-1.

   36. OSMRE received the FOIA Request on November 30, 2017. OSMRE did not provide

any response to the FOIA Request during the twenty working day period following November

30, 2017. The 20th working day after November 30, 2017, fell on January 3, 2018.
Case 1:19-cv-00132-NYW Document 1 Filed 01/15/19 USDC Colorado Page 10 of 17




    37. Guardians contacted OSMRE’s FOIA Officer on January 3, 2018, via an email. The

 email asked OSMRE for an acknowledgment that the request has been received, any control

 number that had been assigned, and requested an estimated date for a final determination.

    38. OSMRE responded by email on January 5, 2018. The OSMRE FOIA Officer’s email

 confirmed receipt of the FOIA Request on November 30, 2017, and assigned the FOIA Request

 the FOIA tracking number OSM-2018-00038. OSMRE did not provide an estimated date for a

 final determination and release of records. OSMRE did not provide a determination on the fee

 waiver request.

    39. On the date of this filing, the DOI’s FOIA Request Status webpage

 (https://foia.doi.gov/requeststatus) does not provide an estimated processing completion date for

 FOIA Request number OSM-2018-00038.

    40. Guardians sent a follow-up email to OSMRE’s FOIA Officer on September 7, 2018,

 after OSMRE failed to provide Guardians with any further communication on the FOIA Request.

 This email requested an update on the status of FOIA Request and an estimated date for a

 determination on the FOIA Request and production of records.

    41. On September 20, 2018, OSMRE’s FOIA Officer confirmed that OSMRE had

 assembled an undisclosed number of responsive records. The email confirmed the FOIA Officer

 had not reached a final determination on any FOIA exemption that could justify withholding of

 responsive records. The FOIA Officer made no mention of the Office of Solicitor review.

    42. Defendants’ FOIA Officer estimated the determination would be provided to Guardians

 by September 30, 2018. OSMRE’s FOIA Officer made no estimate for the date all responsive

 records not subject to FOIA exemption would be produced. DOI often delays production of

 records for months and even years after making a FOIA determination.
Case 1:19-cv-00132-NYW Document 1 Filed 01/15/19 USDC Colorado Page 11 of 17




    43. As of close of business on January 14, 2019, Guardians has not received Defendants’

 final determination on the FOIA Request. As of this filing, Defendants have not provided an

 updated estimate completion date by which Guardians can expect a final determination.

    44. OSMRE possesses or controls, and is withholding, agency records responsive to

 Guardians’ FOIA Request that are not subject to a FOIA exemption. OSMRE’s withholding of

 agency records is unlawful. Alternatively, responsive records were transferred to the Office of

 Solicitor, and persons serving as counsel to OSMRE are withholding records responsive to

 Guardians’ FOIA Request.

    45. As of this filing, one or more Defendants continue to withhold agency records

 responsive to the FOIA Request. Defendants have not made a final determination on the FOIA

 Request. Defendants have provided no indication that a FOIA-compliant search has been carried

 out. Defendants have not provided the “cut-off date” used for any search, thereby frustrating

 Guardians’ intent to file a follow-up FOIA request. Defendants have provided no basis for

 withholding any of the specific agency records being withheld in full or in part.

    46. FOIA was amended in 2007 to reaffirm that Congress, through FOIA, continues to seek

 to “ensure that the Government remains open and accessible to the American people and is

 always based not upon the ‘need to know’ but upon the fundamental ‘right to know.’” Pub. L.

 No. 110-175, 121 Stat. 2524, Section 2 ¶6 2007) (emphasis supplied).

    47. This lawsuit is necessary to vindicate Guardians’ right to know, which is violated by

 Defendants’ unlawful withholding of responsive agency records, in part, by failing to make a

 determination on Guardians’ FOIA Request within twenty working days. 5 U.S.C. §

 552(a)(6)(A)(i). This lawsuit is also necessary because Defendants have refused to provide

 estimated dates by which Guardians’ FOIA Request will be completed, an agency duty Congress
Case 1:19-cv-00132-NYW Document 1 Filed 01/15/19 USDC Colorado Page 12 of 17




 imposed in 2007 to remedy widespread and casual violations of FOIA deadlines. 5 U.S.C. §

 552(a)(7).

     48. Administrative remedies are deemed exhausted whenever an agency fails to comply

 with the applicable time limits of FOIA. 5 U.S.C. § 552(a)(6)(C)(i). Defendants’ failure to

 comply with FOIA’s time limits has constructively exhausted all of Guardians’ administrative

 remedies. Guardians now turns to this Court to provide relief that ensures Guardians, its

 membership, and the public have the prompt public access to agency records guaranteed by

 FOIA. 5 U.S.C. § 552(a)(6).

     49. FOIA is violated whenever an agency withholds an agency record that is not subject to

 a recognized FOIA Exemption. 5 U.S.C. § 552(a). An agency’s failure to comply with FOIA

 deadlines exhausts all administrative remedies and puts all questions of FOIA compliance within

 the jurisdiction of the federal courts.

     50. FOIA disputes are normally resolved on summary judgment, with the burden of proving

 FOIA compliance falling on the agency. During this litigation, Defendants must carry their

 burden of demonstrating all elements of FOIA compliance. Defendants may meet their litigation

 burdens by providing declarations, and disclosing contravening evidence in their possession, that

 address, among other things: a broad interpretation of the FOIA Request, lawful search, lawful

 cut-off date for each search, and the justification in a Vaughn index for withholding any agency

 record or part thereof.
Case 1:19-cv-00132-NYW Document 1 Filed 01/15/19 USDC Colorado Page 13 of 17




                                    FIRST CLAIM FOR RELIEF

                 Violation of FOIA: Unlawfully Withholding Agency Records
                                Responsive to FOIA Request

    51. Guardians repeats and incorporates by reference the allegations in the above paragraphs

 and all paragraphs of this Complaint.

    52. Defendants have not communicated to Guardians the scope of the documents they

 intend to produce and withhold in response to FOIA Request OSM-2018-00038 or their reasons

 for withholding any documents, and have not disclosed to Guardians records responsive to the

 FOIA Request.

    53. Defendants have issued only partial responses that unlawfully withhold agency records

 requested by Guardians’ December 20, 2018, FOIA Request for agency records.

    54. Defendants violated FOIA (5 U.S.C. § 552(a)) by failing to provide a lawful

 determination and response to Guardians’ November 30, 2017, request for agency records within

 the statutory period. 5 U.S.C. § 552(a)(6)(A)(i).

    55. Defendants continue to violate FOIA by failing to conduct and document a lawful

 search for responsive records, which is a condition precedent to a lawful determination. On

 information and belief, responsive agency records have been withheld due to an unlawfully

 narrow search. 5 U.S.C. §§ 552(a)(3)(B)-(C).

    56. Defendants continue to violate FOIA by illegally withholding agency records that are

 responsive to the FOIA Request, but which Defendants have not demonstrated are subject to any

 FOIA withholding provision. 5 U.S.C. § 552(b).

    57. These failures to make determinations on Guardians’ FOIA Request (OSM-2018-

 00038) within the time frame required by FOIA are a constructive denial and wrongful
Case 1:19-cv-00132-NYW Document 1 Filed 01/15/19 USDC Colorado Page 14 of 17




 withholding of the records Guardians requested in violation of FOIA. 5 U.S.C. § 552(a)(6)(A)(i);

 5 U.S.C. § 552(a)(6)(C)(i).

    58. Defendants continue to violate FOIA by not making responsive records promptly

 available to Guardians. 5 U.S.C. § 552(a).

    59. Defendants continue to violate FOIA by unlawfully withholding agency records that are

 responsive to the Guardians’ request for records, but which are not subject to any FOIA

 Exemption that allows withholding. 5 U.S.C. § 552(b).

    60. Guardians is entitled to reasonable costs of litigation, including attorney fees, pursuant

 to FOIA, for Defendants’ violation of FOIA. 5 U.S.C. § 552(a)(4)(E).

                                 SECOND CLAIM FOR RELIEF

                  Violation of the FOIA – Failure to Use FOIA Tracking System

    61. Guardians repeats and incorporates by reference the allegations in the above paragraphs

 and all paragraphs of this Complaint.

    62. FOIA mandates that each agency shall maintain an online system that provides

 information about the status of a FOIA request to the person making the request that uses the

 assigned tracking number and includes the date on which the agency originally received the

 request and an estimated date on which the agency will complete action on the request. 5 U.S.C.

 § 552(a)(7). This provision was amended into FOIA in 2007 to help remedy widespread and

 casual agency violation of FOIA deadlines.

    63. Defendants’ online tracking system is found at https://foia.doi.gov/requeststatus/.

    64. Defendants have not used the online FOIA tracking system to provide information on

 Guardians’ FOIA Request.

    65. On the date of this filing, Defendants’ online system lacked an estimated date by which
Case 1:19-cv-00132-NYW Document 1 Filed 01/15/19 USDC Colorado Page 15 of 17




 the FOIA Request would be completed.

    66. OSMRE has ignored a statutory duty and thereby denied Guardians the statutory benefit

 of the FOIA tracking system mandated by Congress. 5 U.S.C. § 552(a)(7).

    67. Guardians is entitled to reasonable costs of litigation, including attorney fees, pursuant

 to FOIA, for OSMRE’s violations of FOIA. 5 U.S.C. § 552(a)(4)(E).

                                  THIRD CLAIM FOR RELIEF

  Violation of FOIA -- Defendants’ Conduct Raises Questions of Arbitrary and Capricious
 Actions When Defendants Unlawfully Withheld Agency Records that Guardians Requested
                                    Pursuant to FOIA.

    68. Guardians repeats and incorporates by reference the allegations in the above paragraphs

 and all paragraphs of this Complaint.

     69. Defendants violated FOIA and continue to violate FOIA by withholding agency records

 and by failing to make “records promptly available.” 5 U.S.C. § 552(a)(3)(A).

     70. Defendants violated FOIA (5 U.S.C. § 552(a)) by failing to provide a lawful

 determination and response to Guardians’ December 20, 2017, FOIA Request for agency records

 within the statutory period. 5 U.S.C. § 552(a)(6)(A)(i).

     71. Defendants’ failure to timely make statutory determinations and their conduct in

 withholding agency records responsive to the FOIA Request involve circumstances that raise

 questions on whether DOI personnel (including OSMRE, Office of the Secretary, and the Office

 of Solicitor) acted arbitrarily or capriciously while violating Guardians’ rights involving timely

 FOIA access to agency records.

    72. Guardians requests entry of judicial findings confirming that the circumstances raise

 questions as to the arbitrary and capricious conduct of agency personnel in processing this FOIA
Case 1:19-cv-00132-NYW Document 1 Filed 01/15/19 USDC Colorado Page 16 of 17




 Request. 5 U.S.C. § 552(a)(4)(F). Guardians requests an award of attorney fees, which is a

 condition precedent to Special Counsel referral.

     73. Upon entry of judicial findings and award of statutory attorney fees, Defendants’

 conduct in processing the FOIA Request is properly addressed by referral to Special Counsel for

 further investigation and remedy of the arbitrary and capricious conduct. 5 U.S.C. § 552(a)(4)(F).

                                     REQUEST FOR RELIEF

        WHEREFORE, Guardians respectfully requests that this Court enter judgment providing

 the following relief:

    A. Enter Findings and Declare that Defendants have violated FOIA by unlawfully

 withholding agency records responsive to Guardians’ FOIA Request;

    B. Enter Findings and Declare that each Defendant violated its duty to comply with FOIA’s

 statutory deadlines;

    C. Enter Findings and Declare that each Defendant has violated its duty to provide estimated

 dates of completion for Guardians’ FOIA Request;

    D. Direct by injunction that Defendants provide Guardians a lawful determination on its

 FOIA Request by a date certain;

    E. Direct by order that each Defendant conduct a lawful search for responsive records.

    F. Direct by order that each Defendant provide proof that a lawful search was conducted

 with a cutoff date set as the date of such order;

    G. Direct by injunction that Defendants promptly provide all agency records responsive to

 Guardians’ FOIA Request that are not subject to withholding pursuant to one of the nine

 recognized FOIA exemptions.
Case 1:19-cv-00132-NYW Document 1 Filed 01/15/19 USDC Colorado Page 17 of 17




    H. Direct by order that Defendants provide Guardians with a detailed statement justifying

 each withholding of an agency record, or portions thereof, in accordance with the indexing

 requirements of Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973), cert. denied, 415 U.S. 977

 (1974).

    I. Direct by order that Defendants provide Guardians with all responsive agency records by

 a date certain, within twenty working days of any such order;

    J. Grant Guardians’ costs of litigation, including reasonable attorney fees as provided by

 FOIA, 5 U.S.C. § 552(a)(4)(E);

    K. Enter a finding that Defendants’ conduct involves circumstances that raise questions of

 whether they have unlawfully, arbitrarily, and/or capriciously withheld agency records, and refer

 the matter for administrative investigation and remedy (5 U.S.C. § 552(a)(4)(F)); and,

    L. Provide such other relief as the Court deems just and proper.

 RESPECTFULLY SUBMITTED, January 15, 2019

                                                             /s/ Travis E. Stills
                                                             Travis E. Stills
                                                             Energy & Conservation Law
                                                             1911 Main Ave., Suite 238
                                                             Durango, Colorado 81301
                                                             (970) 375-9231
                                                             stills@frontier.net

                                                             /s/ Stuart Wilcox
                                                             Stuart Wilcox
                                                             WildEarth Guardians
                                                             2590 Walnut Street
                                                             Denver, CO 80205
                                                             (720) 331-0385
                                                             swilcox@wildearthguardians.org

                                                             Attorneys for Plaintiff
